 

Case 20-10343-LSS Doc “© Filed 05/25/21 Page1of7

@ FILED

2021 KAY 25 AM 8:53

CLE
US BANKRUPT Ry
STRICT OF sey coun

 

OT. mAY 1a, ZOal

a Lawre wb hoe tein ,

Hella, A fray Chi tte.
6 ce cleiny | Welk. “4 A771 alles ae

 

 
  

Ch Vay MIT a? fs. zt <
W]an , oR 0, a Lay alse Lt Lhe b ‘SA
and _ EK fe Lge ELC
Aarne 6 Mhergt- 7 U Ur pack?

lo ee / Mller? hatha NOL pate,
fled, ae y Goocke Fe ead” Me

wha
Seu, fg aL FSS %,

fawted 2477 Au Ae «& A7UL1E CALL)

A chaleur! -
® SE oi ~ aad “LE SS emegs

he C rk

Life - de. enya hy Atl

 
Case 20-10343-LSS Doc 4992_ Filed 05/25/21 Page 2of7

A

Lhd By ard lt
2 Ce, gow : << rel )
2 Kk #7 | Hh CH frex
Ae f Mac whit Ala CL? cund WW
[a SO Neanl) ancl Grfegecl
Wl gras J ae Sled. tA a, oly

 

——

W.
BSA Fags, bt- fll wht, TAL

 
Case 20-10343-LSS Doc 4992_ Filed 05/25/21 Page 3of/7

@

Lentae 4Yy Lent Curundtly aLlizgl
a bn Koop ola a7. aad)
ont Yous! 3 feck Pes Gae Le &, book
my EEE A Lt
vial 9 a Nibbal) herur
Mi Hw. Fc LIA ahah
a er hes Tay, Be,
Z “oer, ‘OL ar fle
& Mat fu. of CLG FP
(opted f-Y hee ti Che” 4 L354
gal’ Baer Locret_ dogo te
bed te treed Se ahure hone
KG on. Fh hut vu 4s bok?
hat whey Aoii Thar, Coon lorie: Zt
Ak. (at & pe
iL. Lit O Le ited OALLe Apo
Lit wtticitade Zeer , 7 1271, A
thet oped Ager
fgg aat

fF 4-
eS 1S fis
aes watt 3 fic
Ae Ao Call gx ts

 

th. a a
UL <ZL ~ fay anc a
wh f fad /LAAN aoe

 
Case 20-10343-LSS Doc CL Filed 05/25/21 Page 4of/7
)

ol LAL ay poy focdt
LHD fe Lite ie ae gG<
ele Fo we shed

“7 Le awed a ne L6
Oe at Ze CZ. fo flea TA the

‘ge Bk of

ni 4 of. Leki i 4 IaLG
, Uh. fll Mhz Tek Z ale
GL a EB pst & KO), ark) Li,

Wart fr ISon~ ae e771 -

tholer Lh
len wg ae e Ages os ©
Gad Atos x Lhe Jeriefiec. A744,

tu2 <77 get
Sook de an
; ree A-
Plo “Don't Trust The
ae Foy 0, oe Lhe spa dlictinet
Ziad esi EY ho Ad fet Aeest@
ge Peat A feck Jie ies Ceres
Beak 2S La Kore Let pitas

 

 
Case 20-10343-LSS Doc ‘C/- 05/25/21 Page5of7

BL bina
iE Lars Ant a
Ly at es lil Hel

LY OY). Sa aol!
(LAO Joo Brea ya 7, Te

Whore thy Aa leak #7 LerrtisO
AVY Chtlbwe . Je t--3 - Coie a
Cau A ChIaY ie che rez Kuk;
and wat and Aogrhl fe LO JLT
2, CUA A La 77 lordit, 207 &
Prey w Wil Lt th «5H
woth cle wy edward fee phot
Gee “ gee al , D fe 7a
Ae 4 4 ete LR Q Were
BSA andl als tz KH Lia. £4 Aas
Captrek cen

Actabser Usd

 

 
 

Case 20-10343-LSS Doc 4992 Filed 05/25/21 Page6éof7

@

ard Cau’ a fPrsg Zusteebo
gad ficx7] J Lh Lf ke mo Ay
tad [Jsrkor 7 Sill AD be 3
Le 0 fet nh Meg Whe
he BSA rh) Le a hey

hype ae Qh ac a CALL) feet
Life. Leak fs he digg
ttundk) pazdk lp “rte

Jectae freutie Lh eritinit Avec O
pee aac Me7 LHe a mul 2h

at 2 Be Chitbene {bby
® plan deel. a “2 Bed oe

borhay at” pole
GOOF El Leen
EE CLal Khar Lea h/t Oo bbke
UoreR - Wht face Chrt¢ sat
lipert AL FE fegele ti lyr g
CAHilhuYn Matthew 18. © Tesus said & Rot
whe So shall offend) OWe of these (:tle eles
which bel Sacre 1 Me, it Wete better Fon hy ag
That f& Millstene iJ ete hanged About his
NecK, And That he Were Afouyed ian Th e_
Berth ot the seal SL hibhsiv Hits ar
ko) Yerre fre A 9F1 petri Ahir Apel MQDABUZ

oe -
tee, a be Ge CAL)
fe fe ie ft Ay .

 

 
 

 

Case 20-10343-LSS Doc “Oy 05/25/21 Page 7 of 7

OA thie intel Sh pa how “4

hol pectge
OO GALES GEOUME

and) WE Ce Dd a aha show
ths BSA 7AM hor v2.0 get ee , o

Jr 2 titieet ee
I GE he spec ae

flire, ~liexwe steal
ook el of Hh Uo SHI

btiy 2 Lhebe fiw bal Leo bbe Lb '
LoL

a, By vat yi rue LE,
RATg put Eh ok

wy L,
Laws PD Liab” “a lie JOD oye
Mit ent ee pet Acard ¢ He Leen fA. v7]
i ~ _

  
 

 
